DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is Non-Final.

Remarks
Claim 1 is amended.
Claims 3 and 17-18 are cancelled.
Claims 9-16 are withdrawn from further consideration.
Claims 1-2 and 4-16 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKIGUCHI (Structural Properties of Heavily B-Doped SiGe Thin Films for High Thermoelectric Power).
	Regarding claim 1, TAKIGUCHI teaches a thermoelectric conversion material (see Au-doped SiGe; see Introduction in P878), comprising:
a base material that is a semiconductor (see SiGe); and 
an additive element (see Au) that differs from an element constituting the base material (see the discussion above).
	Regarding the claimed “wherein an additional band formed of the additive element, is present within a forbidden band of the base material, and a density of states of the additional band has a ratio of greater than or equal to 0.1 relative to a maximum value of a density of states of a valence band adjacent to the forbidden band of the base material, and a half bandwidth of the additional band is less than or equal to 50 mV”, since TAKIGUCHI meets all the composition requirements of the claimed product (see the discussion above; TAKIGUCHI discloses Au-doped SiGe and Applicant specification discloses Au additive in SiGe based material), TAKIGUCHI’s composition is considered to inherently provide the same predictable property regarding “wherein an additional band formed of the additive element, is present within a forbidden band of the base material, and a density of states of the additional band has a ratio of greater than or equal to 0.1 relative to a maximum value of a density of states of a valence band adjacent to the forbidden band of the base material, and a half bandwidth of the additional band is less than or equal to 50 mV”, and the property regarding “wherein an additional band 

	Regarding claims 2, 4, 6, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein an electric conductivity is greater than or equal to 50 kS/m and less than or equal to 1.5 MS/m” in claim 2, “wherein the additive element has an unoccupied orbital in d orbital or f orbital located inside an outermost shell” in claim 4, and “wherein the additional band lies in a region within 100 meV from the valence band or a conduction band of the base material” in claim 6, since TAKIGUCHI meets all the composition requirements of the claimed product (see the discussion above; TAKIGUCHI discloses Au-doped SiGe and Applicant specification discloses Au additive in SiGe based material), TAKIGUCHI’s composition is considered to inherently provide the same predictable property regarding “wherein an electric conductivity is greater than or equal to 50 kS/m and less than or equal to 1.5 MS/m” in claim 2, “wherein the additive element has an unoccupied orbital in d orbital or f orbital located inside an outermost shell” in claim 4, and “wherein the additional band lies in a region within 100 meV from the valence band or a conduction band of the base material” in claim 6, and the property regarding “wherein an electric conductivity is greater than or equal to 50 kS/m and less than or equal to 1.5 MS/m” in claim 2, “wherein the additive 

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	TAKIGUCHI teaches the additive element is a transition metal (see Au). 

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	TAKIGUCHI teaches the base material is an SiGe-based material (see SiGe).  

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 7.
TAKIGUCHI teaches the additive element is one kind or more selected from the group consisting of Au, Cu, Ni, and Fe (see Au).  
	

Response to Arguments



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726